ORDER
Before WEICK, PECK and LIVELY, Circuit Judges.
This appeal, perfected from an order of the district court affirming the defendant-appellee’s denial of social security disability benefits, has been submitted on the record on appeal and on the briefs and oral arguments of the parties. It is concluded that there is substantial evidence in the record to support the appellee’s finding that appellant is possessed *987of the residual physical capacity to perform light work and his finding that such light work is available in the local and natiorial economy, and therefore,
It is ordered that the judgment of the district court be and it hereby is affirmed.